CONFESSION OF ERROR

PER CURIAM.
The State correctly concedes that the trial court erred in denying the defendant’s motion for postconviction relief because the defendant was sentenced to consecutive habitual offender sentences for two offenses arising out of a single criminal episode. See Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, - U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994); Henry v. State, 644 So.2d 571 (Fla.2d DCA 1994); Dietrich v. State, 635 So.2d 148 (Fla.2d DCA 1994). Accordingly, we reverse the defendant’s consecutive habitual felony offender sentences in case number 90-2400, and remand for resen-tencing.
Reversed and remanded for resentencing.